Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to applicant’s filing dated 07/26/2019. Claims 1-20 are currently pending.

Information Disclosure Statement (IDS)
The information disclosure statement (IDS) submitted on 01/30/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
	Under Step 1: Claim 1 is directed towards a method of deploying a trained neural network-based magnetic fingerprint dataset for mobile device.
	Under Step 2A – Prong 1:
method of deploying a dataset for mobile device. This abstract idea is described in at least claim 1 by based on magnetic parameters acquired from a plurality of mobile devices acquired at a set of positions within an indoor area, accumulating the magnetic parameters deploying the magnetic fingerprint dataset within a fingerprint map, the fingerprint map encompassing the set of positions. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover the performance of the limitations in the mind but for the recitation of generic computer components.
	With respect to claim 1, other than reciting, the claimed “trained neural network” and the “mobile device,” nothing in limitations described above precludes the ideas from practically being performed in the human mind. For example, based on magnetic parameters acquired from a plurality of mobile devices acquired at a set of positions within an indoor area, language the claim encompasses collecting information and distributing the information.
	Under Step 2A – Prong 2:
	The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate into a practical application.
method of deploying a trained neural network-based magnetic fingerprint dataset for mobile device that is simply employed as a tool to collecting information and displaying results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. The Examiner notes that the trained neural network dataset is ready available to be used as a tool for data collection. There is no positive recitation of the dataset being trained in the claimed language. These additional steps amount necessary data gathering and generic computer components (i.e. the claimed mobile device) wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Under Step 2B:
	For the same reasons addressed above with respect to Step 2A, the additional elements recited in claims 1 and 11 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
	Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
	Regarding claims 2-7:
	Dependent claims 2-10 and 12-20 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without any significantly more elements to the abstract idea. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 20190049231 A1, in view of Marti et al., US 20140171114 A1, hereinafter referred to as Choi and Marti, respectively.
Regarding claim 1, Choi discloses a method, executed in a processor of a server computing device, of deploying a trained neural network-based magnetic fingerprint dataset for mobile device indoor navigation, the method comprising: 
based on magnetic parameters acquired from a plurality of mobile devices acquired at a set of positions within an indoor area, accumulating the magnetic parameters in accordance with a trained neural network-based magnetic fingerprint dataset in a fingerprint database of the indoor area (The present invention relates to indoor location-based services, more particularly to a device and method for generating a location estimation model that can estimate the location of a user based on changes in the magnetic field value resulting from the movement of the user, i.e. mobile device – See at least ¶2. A device for generating a location estimation model (also referred to herein as a location estimation model generator device) according to an embodiment of the invention includes: a map generator part configured to generate a magnetic field map, which includes magnetic field values corresponding respectively to the coordinates of an indoor space; a data generator part configured to generate learning data by using the magnetic field map; and a learning part configured to generate a location estimation model by artificial neural network (ANN) learning using the learning data – See at least ¶7. The location estimation model generator device 100, which may also be referred to as a location estimation model generator server, can generate a magnetic field map that includes information relating to the magnetic field distribution within a particular indoor space and can generate an optimized location estimation model by learning of a location estimation model using the generated magnetic field map and learning data – See at least ¶47).

Choi fails to explicitly disclose when a density of points represented by the set of positions having accumulated magnetic parameters exceeds a deployment threshold density, deploying the magnetic fingerprint dataset within a fingerprint map for mobile device navigation of the indoor area, the fingerprint map encompassing the set of positions.
The mobile device can then update the candidate locations using a next observation, and determine a probability density function based on the candidate locations. The mobile device can then present to a user a most probable location as a current location of the device in the venue – See at least ¶6. The mobile device can receive the location fingerprint data by request. The mobile device can request the location fingerprint data from the server when the mobile device determines that the mobile device is located in proximity to the venue based on a threshold. For example, the mobile device can determine, based on GPS signals and a map stored on the mobile device, that the mobile device is located within a threshold distance to a building. The mobile device can then request location fingerprint data of the building from the server. The mobile device can receive the location fingerprint data in response – See at least ¶105).
Choi discloses a device and method for generating a location estimation model with which the location of a user can be estimated by using changes in a magnetic field value resulting from the movement of the user. Marti teaches a location fingerprint database to determine a location of a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and include the feature of when a density of points represented by the set of positions having 

Regarding claim 2, Choi fails to explicitly disclose wherein the density of points is expressed as a number of the set of positions per unit area for at least a portion of the indoor area.
However, Marti teaches wherein the density of points is expressed as a number of the set of positions per unit area for at least a portion of the indoor area (In some implementations, the mobile device can apply the kernel function to an a priori domain provided by a particle filter. The a priori domain can be a portion of search space represented in the location fingerprint data selected before the probability densities are calculated – See at least ¶109).
Choi discloses a device and method for generating a location estimation model with which the location of a user can be estimated by using changes in a magnetic field value resulting from the movement of the user. Marti teaches a location fingerprint database to determine a location of a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and include the feature of wherein the density of points is expressed as a number of the set of positions per unit area for at least a portion of the indoor area, as taught by Marti, improve both the performance and the cost of indoor localization.

Regarding claim 3, Choi fails to explicitly disclose while the density of points is below the deployment threshold density, segmenting the indoor area into a first and an at least a second indoor portions.
However, Marti teaches while the density of points is below the deployment threshold density, segmenting the indoor area into a first and an at least a second indoor portions (The estimated location can include an uncertainty region. The uncertainty region can include a region around the estimated current location where probability density of the mobile device is located in locations in the region exceeds a threshold. The uncertainty region can be displayed as uncertainty region area 1506 around location marker 1504. Uncertainty region and uncertainty region area 1506 need not be a perfectly circular area, given locations rendered impossible by movement constraints in venue 204 and motion speed of a pedestrian – See at least ¶121).
Choi discloses a device and method for generating a location estimation model with which the location of a user can be estimated by using changes in a magnetic field value resulting from the movement of the user. Marti teaches a location fingerprint database to determine a location of a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and include the feature of while the density of points is below the deployment threshold density, segmenting the indoor area into a first and an at least a second indoor portions, as taught by Marti, improve both the performance and the cost of indoor localization.

Regarding claim 4, Choi discloses wherein the first indoor portion comprises a more traveled portion of the indoor area, and the at least a second portion comprises a less traveled portion of the indoor area (An embodiment of the invention aims to establish a magnetic field-based artificial neural network optimized for indoor positioning that uses a magnetic field map to learn beforehand the patterns of changes in the magnetic field induced by the movement path of a pedestrian – See at least ¶36).

Regarding claim 5, Choi discloses wherein the more traveled and less traveled portions are determined based on accumulated historical data of mobile device traversals within the indoor area (The movement of a pedestrian follows a continuous movement trajectory. This means that the location of the pedestrian at time t-1 does not differ greatly from the location of the pedestrian at time t and that the locations have continuous values. Thus, the location at the current time is affected by the location at the previous time – See at least 30. An embodiment of the present invention aims to provide an accurate estimate of a location indoors by using a recurrent neural network (RNN) technique, a type of `deep learning` technology, to input the trend of changes in the indoor magnetic field value – See at least ¶33).

Regarding claim 6, Choi discloses associating a first deployment threshold with the more traveled portion; associating a second deployment threshold with the less traveled portion (The optimized value of the neural network may differ according to the size and resolution of the magnetic field map, and the optimal performance for indoor localization can be achieved by adjusting the error rate via substituting the values of several parameters to obtain an optimized neural network suitable for the actual environment - See at least ¶38 and 42).

Choi fails to explicitly disclose deploying a magnetic fingerprint set for mobile device navigation within the more traveled portion when the first deployment threshold density exceeds a density of points of the more traveled portion.
However, Marti teaches deploying a magnetic fingerprint set for mobile device navigation within the more traveled portion when the first deployment threshold density exceeds a density of points of the more traveled portion (The mobile device can then update the candidate locations using a next observation, and determine a probability density function based on the candidate locations. The mobile device can then present to a user a most probable location as a current location of the device in the venue – See at least ¶6).
Choi discloses a device and method for generating a location estimation model with which the location of a user can be estimated by using changes in a magnetic field value resulting from the movement of the user. Marti teaches a location fingerprint database to determine a location of a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and include the feature of deploying a magnetic fingerprint set for mobile device navigation within the more traveled portion when the first deployment threshold density exceeds a density of points of the more traveled portion, as taught by Marti, improve both the performance and the cost of indoor localization.
Regarding claim 7, Choi discloses deploying a magnetic fingerprint set for mobile device navigation within the less traveled portion when the second deployment threshold density exceeds a density of points of the less traveled portion (The optimized value of the neural network may differ according to the size and resolution of the magnetic field map, and the optimal performance for indoor localization can be achieved by adjusting the error rate via substituting the values of several parameters to obtain an optimized neural network suitable for the actual environment - See at least ¶38 and 42).

Regarding claim 8, Choi discloses computing, at an output layer of the convolution neural network implemented by the processor, an error matrix based on comparing an initial matrix of weights associated with the at least a first neural network layer representing a set of magnetic input features to a magnetic output feature in accordance with the magnetic acquired parameters of the mobile device at the first location (See at least ¶38, 40-45, 53, 54, 61, 69 and 72); and recursively adjusting the initial weights matrix by backpropagation to diminish the error matrix until the magnetic output feature matches the magnetic acquired parameters (See at least ¶37, 38, 43, 53, 54 and 68).

Regarding claim 9, Choi discloses wherein the set of magnetic measured parameters comprises a magnetic field strength (a magnetic field sensor part configured to measure magnetic field values as the magnetic field values change according to the movement of a user within the indoor space – See at least ¶9).

Regarding claim 10, Choi discloses wherein the set of magnetic measured parameters comprises a magnetic dip angle (In summary, the trend of changes in the magnetic field vector values detected according to the movement of the pedestrian can be expressed as curved waveforms, and since a greater length of continuous magnetic field vector values, i.e. a magnetic field vector value sequence, better provides a unique waveform pattern, the current location that can be estimated may converge to one spot – See at least ¶32).

Regarding claim 11, Choi discloses a server computing system for deploying a trained neural network- based magnetic fingerprint dataset for mobile device indoor navigation, the server computing system comprising: 
a processor; and a memory including instructions executable in the processor to: 
based on magnetic parameters acquired from a plurality of mobile devices acquired at a set of positions within an indoor area, accumulate the magnetic parameters in accordance with a trained neural network- based magnetic fingerprint dataset in a fingerprint database of the indoor area (The present invention relates to indoor location-based services, more particularly to a device and method for generating a location estimation model that can estimate the location of a user based on changes in the magnetic field value resulting from the movement of the user, i.e. mobile device – See at least ¶2. A device for generating a location estimation model (also referred to herein as a location estimation model generator device) according to an embodiment of the invention includes: a map generator part configured to generate a magnetic field map, which includes magnetic field values corresponding respectively to the coordinates of an indoor space; a data generator part configured to generate learning data by using the magnetic field map; and a learning part configured to generate a location estimation model by artificial neural network (ANN) learning using the learning data – See at least ¶7. The location estimation model generator device 100, which may also be referred to as a location estimation model generator server, can generate a magnetic field map that includes information relating to the magnetic field distribution within a particular indoor space and can generate an optimized location estimation model by learning of a location estimation model using the generated magnetic field map and learning data – See at least ¶47). 

Choi fails to explicitly disclose when a density of points represented by the set of positions having accumulated magnetic parameters exceeds a deployment threshold density, deploying the magnetic fingerprint dataset within a fingerprint map for mobile device navigation of the indoor area, the fingerprint map encompassing the set of positions.
However, Marti teaches when a density of points represented by the set of positions having accumulated magnetic parameters exceeds a deployment threshold density, deploying the magnetic fingerprint dataset within a fingerprint map for mobile device navigation of the indoor area, the fingerprint map encompassing the set of positions (The mobile device can then update the candidate locations using a next observation, and determine a probability density function based on the candidate locations. The mobile device can then present to a user a most probable location as a current location of the device in the venue – See at least ¶6. The mobile device can receive the location fingerprint data by request. The mobile device can request the location fingerprint data from the server when the mobile device determines that the mobile device is located in proximity to the venue based on a threshold. For example, the mobile device can determine, based on GPS signals and a map stored on the mobile device, that the mobile device is located within a threshold distance to a building. The mobile device can then request location fingerprint data of the building from the server. The mobile device can receive the location fingerprint data in response – See at least ¶105).
Choi discloses a device and method for generating a location estimation model with which the location of a user can be estimated by using changes in a magnetic field value resulting from the movement of the user. Marti teaches a location fingerprint database to determine a location of a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and include the feature of when a density of points represented by the set of positions having accumulated magnetic parameters exceeds a deployment threshold density, deploying the magnetic fingerprint dataset within a fingerprint map for mobile device navigation of the indoor area, the fingerprint map encompassing the set of positions, as taught by Marti, improve both the performance and the cost of indoor localization.

Regarding claim 12, Choi fails to explicitly disclose wherein the density of points is expressed as a number of the set of positions per unit area for at least a portion of the indoor area.
In some implementations, the mobile device can apply the kernel function to an a priori domain provided by a particle filter. The a priori domain can be a portion of search space represented in the location fingerprint data selected before the probability densities are calculated – See at least ¶109).
Choi discloses a device and method for generating a location estimation model with which the location of a user can be estimated by using changes in a magnetic field value resulting from the movement of the user. Marti teaches a location fingerprint database to determine a location of a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and include the feature of wherein the density of points is expressed as a number of the set of positions per unit area for at least a portion of the indoor area, as taught by Marti, improve both the performance and the cost of indoor localization.

Regarding claim 13, Choi fails to explicitly disclose while the density of points is below the deployment threshold density, segmenting the indoor area into a first and an at least a second indoor portions.
However, Marti teaches while the density of points is below the deployment threshold density, segmenting the indoor area into a first and an at least a second indoor portions (The estimated location can include an uncertainty region. The uncertainty region can include a region around the estimated current location where probability density of the mobile device is located in locations in the region exceeds a threshold. The uncertainty region can be displayed as uncertainty region area 1506 around location marker 1504. Uncertainty region and uncertainty region area 1506 need not be a perfectly circular area, given locations rendered impossible by movement constraints in venue 204 and motion speed of a pedestrian – See at least ¶121).
Choi discloses a device and method for generating a location estimation model with which the location of a user can be estimated by using changes in a magnetic field value resulting from the movement of the user. Marti teaches a location fingerprint database to determine a location of a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and include the feature of while the density of points is below the deployment threshold density, segmenting the indoor area into a first and an at least a second indoor portions, as taught by Marti, improve both the performance and the cost of indoor localization.

Regarding claim 14, Choi discloses wherein the first indoor portion comprises a more traveled portion of the indoor area, and the at least a second portion comprises a less traveled portion of the indoor area (An embodiment of the invention aims to establish a magnetic field-based artificial neural network optimized for indoor positioning that uses a magnetic field map to learn beforehand the patterns of changes in the magnetic field induced by the movement path of a pedestrian – See at least ¶36).

Regarding claim 15, Choi discloses wherein the more traveled and less traveled portions are determined based on accumulated historical data of mobile device traversals within the indoor area (The movement of a pedestrian follows a continuous movement trajectory. This means that the location of the pedestrian at time t-1 does not differ greatly from the location of the pedestrian at time t and that the locations have continuous values. Thus, the location at the current time is affected by the location at the previous time – See at least 30. An embodiment of the present invention aims to provide an accurate estimate of a location indoors by using a recurrent neural network (RNN) technique, a type of `deep learning` technology, to input the trend of changes in the indoor magnetic field value – See at least ¶33).

Regarding claim 16, Choi discloses associating a first deployment threshold with the more traveled portion; associating a second deployment threshold with the less traveled portion (The optimized value of the neural network may differ according to the size and resolution of the magnetic field map, and the optimal performance for indoor localization can be achieved by adjusting the error rate via substituting the values of several parameters to obtain an optimized neural network suitable for the actual environment - See at least ¶38 and 42).

Choi fails to explicitly disclose deploying a magnetic fingerprint set for mobile device navigation within the more traveled portion when the first deployment threshold density exceeds a density of points of the more traveled portion.
 (The mobile device can then update the candidate locations using a next observation, and determine a probability density function based on the candidate locations. The mobile device can then present to a user a most probable location as a current location of the device in the venue – See at least ¶6).
Choi discloses a device and method for generating a location estimation model with which the location of a user can be estimated by using changes in a magnetic field value resulting from the movement of the user. Marti teaches a location fingerprint database to determine a location of a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Choi and include the feature of deploying a magnetic fingerprint set for mobile device navigation within the more traveled portion when the first deployment threshold density exceeds a density of points of the more traveled portion, as taught by Marti, improve both the performance and the cost of indoor localization.

Regarding claim 17, Choi discloses deploying a magnetic fingerprint set for mobile device navigation within the less traveled portion when the second deployment threshold density exceeds a density of points of the less traveled portion (The optimized value of the neural network may differ according to the size and resolution of the magnetic field map, and the optimal performance for indoor localization can be achieved by adjusting the error rate via substituting the values of several parameters to obtain an optimized neural network suitable for the actual environment - See at least ¶38 and 42).

Regarding claim 18, Choi discloses computing, at an output layer of the convolution neural network implemented by the processor, an error matrix based on comparing an initial matrix of weights associated with the at least a first neural network layer representing a set of magnetic input features to a magnetic output feature in accordance with the magnetic acquired parameters of the mobile device at the first location (See at least ¶38, 40-45, 53, 54, 61, 69 and 72); and recursively adjusting the initial weights matrix by backpropagation to diminish the error matrix until the magnetic output feature matches the magnetic acquired parameters (See at least ¶37, 38, 43, 53, 54 and 68).

Regarding claim 19, Choi discloses wherein the set of magnetic measured parameters comprises a magnetic field strength (a magnetic field sensor part configured to measure magnetic field values as the magnetic field values change according to the movement of a user within the indoor space – See at least ¶9).

Regarding claim 20, Choi discloses wherein the set of magnetic measured parameters comprises a magnetic dip angle (In summary, the trend of changes in the magnetic field vector values detected according to the movement of the pedestrian can be expressed as curved waveforms, and since a greater length of continuous magnetic field vector values, i.e. a magnetic field vector value sequence, better provides a unique waveform pattern, the current location that can be estimated may converge to one spot – See at least ¶32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/M.M.K./Examiner, Art Unit 3662                    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662